                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF IOWA

KENDALL HUNT PUBLISHING                               )
COMPANY,                                              )
                                                      )      Case No. _______________
                       Plaintiff,                     )
                                                      )
vs.                                                   )
                                                      )
THE LEARNING TREE PUBLISHING                          )
CORPORATION,                                          )
                                                      )
                       Defendant.                     )

                             COMPLAINT AND JURY DEMAND


       COMES NOW Plaintiff Kendall Hunt Publishing Company, by its attorneys, O’Connor

& Thomas, P.C., and for its Complaint against Defendant The Learning Tree Publishing

Corporation, states:

       1.      At all times material hereto, Plaintiff Kendall Hunt Publishing Company

(hereafter “Kendall Hunt”) is and was an Iowa corporation with its principal place of business in

Dubuque, Iowa.

       2.      At all times material hereto, Defendant The Learning Tree Publishing Corporation

(hereafter “Learning Tree”) is and was a California limited liability company with its principal

place of business in Rancho Santa Margarita, California.

       3,      Upon information and belief, Learning Tree was founded by Frank Forcier and/or

John Coniglio on or about October 30, 2019.

       4.      At all times material hereto, Forcier has been Learning Tree’s chief executive

officer and Coniglio has been its chief financial officer.




                                                  1

            Case 2:21-cv-01004-KEM Document 1 Filed 02/26/21 Page 1 of 9
        5.      Forcier and Coniglio are former managing editors and/or associate editors of

Kendall Hunt.

        6.      As editors for Kendall Hunt, Forcier and Coniglio were responsible for signing

authors to publishing contracts and developing their works for sale and would have possessed

knowledge of and access to the contracts and works published by Kendall Hunt, in particular, the

contracts and works relevant to this lawsuit.

        7.      At all times material hereto, Learning Tree has operated a website at the following

address: courses.learningtreepublishing.com.

        8.      Through its website, Learning Tree allows users to create an account and

purchase immediate digital access to books and course materials.

        9.      Learning Tree’s sale of immediate digital access to books and course materials to

users, including users in the Northern District of Iowa, through the Learning Tree website results

in the knowing and repeated transmission of computer files and data between Learning Tree and

its users over the internet.

        10.     Through its website, Learning Tree has at all times material hereto been doing

business in the Northern District of Iowa.

        11.     At all times material hereto, Learning Tree has also conducted business in and

fulfilled orders from and to the State of Iowa for the work/s at issue in this lawsuit.

        12.     The Court has subject matter jurisdiction of this action pursuant to 28 U.S.C. §§

1331 and 1338(a)-(b) as this action arises under the Federal Copyright Act of 1976, as amended,

17 U.S.C. §§ 101, et. seq. and the Racketeer Influenced and Corrupt Organizations Act,

18 U.S.C. §§ 1961, et seq.




                                                  2

             Case 2:21-cv-01004-KEM Document 1 Filed 02/26/21 Page 2 of 9
       13.     Jurisdiction for claims not arising out of the Federal Copyright Act of 1976 and/or

the Racketeer Influenced and Corrupt Organizations Act exists under 28 U.S.C. § 1332(a)(1) as

the parties are citizens of different states and the amount in controversy exceeds $75,000.00.

       14.     Venue is conferred by 18 U.S.C. § 1965, 28 U.S.C. §§ 1391(b)(2), 1391(c), and

1400(a) and venue in this district is appropriate.

                                 COUNT I
              COPYRIGHT INFRINGEMENT OF COURSE PACK 4: ETHICS
                          BY NICHOLAS BAIAMONTE

       15.     On or about November 25, 2014 and on February 10, 2016, Kendall Hunt entered

into agreements with Nicholas Baiamonte whereby Baiamonte agreed to prepare works with

working titles of “Claims of Morals” and of “19th and 20th Century,” respectively, on the subject

of Ethics which Agreements were thereafter amended to include the work/s to be published

under the title: Course Pack 4: Ethics (hereinafter, “Course Pack 4: Ethics”).

       16.     One or more of Learning Tree’s officers or employees were the editors who

solicited, negotiated with and served as the Author’s principal point of contact with Kendall

Hunt with respect to the contracts and works comprising Course Pack 4: Ethics.

       17.     Course Pack 4: Ethics is an original work that may be copyrighted under United

States law.

       18.     Pursuant to the November 25, 2014 and February 10, 2016 agreements between

Baiamonte and Kendall Hunt, Baiamonte assigned and transferred the exclusive publication

rights including, but not limited to, the rights to reproduce, to prepare derivative works from, to

publicly distribute, to publicly perform and to publicly display the content contained within

Author’s work to Kendall Hunt.




                                                     3

          Case 2:21-cv-01004-KEM Document 1 Filed 02/26/21 Page 3 of 9
       19.     Baiamonte also executed an Assignment dated November 25, 2014 and

February 10, 2016 and incorporated in the agreements between Baiamonte and Kendall Hunt,

assigning and transferring the exclusive publication rights, the right to prepare derivative works,

renewals, and any and all rights attendant thereto, in Course Pack 4: Ethics to Kendall Hunt.

       20.     Since 2016, Kendall Hunt has actively published Course Pack 4: Ethics in

compliance with copyright laws.

       21.     Kendall Hunt applied to the U.S. Copyright Office for a copyright in Course

Pack 4: Ethics and received a Certificate of Registration with an Effective Date of February 18,

2019 with registration number TX 8-704-183.

       22.     Since February 10, 2016, Kendall Hunt has remained the exclusive owner of the

publication rights in the Course Pack 4: Ethics.

       23.     Between February 2016 and October 2019, Forcier and Coniglio were

Baiamonte’s editor on behalf of Kendall Hunt and were responsible for working with Baiamonte

to develop, publish, and sell Course Pack 4: Ethics.

       24.     Learning Tree has infringed Kendall Hunt’s exclusive publication rights in Course

Pack 4: Ethics by publishing and selling a work entitled “Introduction to Ethics” and/or “Intro to

Ethics Phil 008.” Due to its bulk, it is impractical to attach a copy of the book as an Exhibit to

the Complaint, but a copy of the book will be made available and exhibited to the Court at all

appropriate proceedings.

       25.     Significant portions of “Introduction to Ethics” and/or “Intro to Ethics Phil 008”

are copied almost entirely from Course Pack 4: Ethics.

       26.     Learning Tree continues to willfully infringe Kendall Hunt’s exclusive

publication rights by continuing to publish and sell “Introduction to Ethics” and/or “Intro to



                                                   4

          Case 2:21-cv-01004-KEM Document 1 Filed 02/26/21 Page 4 of 9
Ethics Phil 008” in violation of Kendall Hunt’s exclusive publication rights, and further has

engaged in unfair trade practices and unfair competition in connection with its publication and

sale of the infringing book, thus causing irreparable damage to Kendall Hunt.

          27.   There is a substantial likelihood that Kendall Hunt will succeed on the merits of

this claim.

                                   COUNT II
                     TORTIOUS INTERFERENCE WITH CONTRACT

          28.   Kendall Hunt realleges paragraphs 1 through 27 above as though fully set forth

herein.

          29.   Kendall Hunt had a valid, existing contractual relationship with Nicholas

Baiamonte with respect to his work Course Pack 4: Ethics as well as other works and a

reasonable expectation that its relationship with Baiamonte would continue.

          30.   Kendall Hunt had other business expectations that were dependent on the

continued relationship with Baiamonte, namely, the sale of Baiamonte’s Course Pack 4: Ethics

and other works of Baiamonte to third parties.

          31.   Defendant knew of Kendall Hunt’s contractual relationships with Baiamonte.

          32.   Defendant intentionally and wrongfully interfered with Kendall Hunt’s

contractual relationship with Baiamonte, causing a termination of the relationship and its related

business expectancy.

          33.   Defendant’s intentional interference with Kendall Hunt’s contractual relationship

with Baiamonte was a proximate cause of damage to Kendall Hunt.

          34.   As a result of Defendant’s intentional interference, Kendall Hunt has sustained

damages for lost profits and other economic damages.




                                                 5

            Case 2:21-cv-01004-KEM Document 1 Filed 02/26/21 Page 5 of 9
          35.    Defendant’s actions were willful, wanton, and in reckless disregard of Kendall

Hunt’s rights, entitling Kendall Hunt to punitive damages.

                                         COUNT III
                                    UNFAIR COMPETITION

          36.    Kendall Hunt realleges paragraphs 1 through 35 above as though fully set forth

herein.

          37.    Kendall Hunt has a right, by fair and honest business methods, to compete with

Learning Tree.

          38.    Defendant, through its interference with Kendall Hunt’s contractual relationship

with Baiamonte and infringement of Kendall Hunt’s exclusive publication rights in Course

Pack 4: Ethics, is attempting to hinder and destroy Kendall Hunt’s business to eliminate its

competition.

          39.    Defendant’s actions constitute unfair competition and are in restraint of trade.

          40.    Defendant’s unfair competition is a proximate cause of harm and damage to

Kendall Hunt’s business.

          41.    Defendant’s unfair competition is willful, wanton, and in reckless disregard of

Kendall Hunt’s rights, entitling Kendall Hunt to punitive damages.

                                             COUNT IV
                                               RICO

          42.    Kendall Hunt realleges paragraphs 1 through 41 above as though fully set forth

herein.

          43.    Learning Tree is an enterprise engaged in and the activities of which affect

interstate commerce, to-wit, a corporation organized under the laws of the State of California.




                                                   6

            Case 2:21-cv-01004-KEM Document 1 Filed 02/26/21 Page 6 of 9
        44.    One or more of Learning Tree’s officers and/or employees, are persons within the

meaning of 18 U.S.C. § 1961(3) and conducted and participated, directly and indirectly, in the

conduct of the affairs of Learning Tree through a pattern of racketeering activity in violation of

18 U.S.C.A. § 1962(c).

        45.    The predicate acts which constitute this pattern of racketeering include, without

limitation:

               a.      Defendant’s willful infringement of Kendall Hunt’s exclusive publication

rights in the work Course Pack 4: Ethics for commercial advantage in violation of 18 U.S.C. §

2319;

               b.      Defendant’s interference with Kendall Hunt’s contractual relationships

with its authors including, but not limited to, Nicholas Baiamonte; and

               c.      Such other acts of willful infringement of Kendall Hunt’s copyrights in

other works for commercial advantage as may be revealed through discovery in this matter.

        46.    Defendants’ acts of racketeering occurred within ten years of each other and

constitute a pattern of racketeering activity within the meaning of 18 U.S.C. §1961(5).

        47.    Kendall Hunt has been injured in its business by Defendant’s violation of

18 U.S.C. § 1962, in that, as a direct and proximate result of Defendant’s illegal conduct,

Kendall Hunt has suffered damages including lost profits and other economic damages.

        48.    By reason of Defendant’s violation of 18 U.S.C. § 1962, Kendall Hunt is entitled

to treble damages, interest at the prevailing legal rate, and its reasonable attorney fees.

        WHEREFORE, Plaintiff Kendall Hunt Publishing Company prays that this Court enter

judgment in its favor and against Defendant Learning Tree ordering the following relief:




                                                  7

          Case 2:21-cv-01004-KEM Document 1 Filed 02/26/21 Page 7 of 9
       (a)     that Defendant be enjoined during the pendency of this litigation and permanently

thereafter from infringing Kendall Hunt’s exclusive publication rights in Course Pack 4: Ethics

(add any additional works), in any manner, and from publishing, selling, marketing, or otherwise

disposing of any infringing copies of the books;

       (b)     that Defendant be ordered to pay Kendall Hunt all applicable statutory and/or

actual damages caused by Defendant including, but not limited to, three times such damages as it

has sustained as a result of Defendant’s infringement of Kendall Hunt’s exclusive publication

rights, intentional interference and unfair competition, violation of 18 U.S.C. § 1962, and to

account for:

               (1)     all gains, profits, and advantages derived by Defendant through such trade

                       practices and unfair competition; and

               (2)     all gains, profits and advantages derived by Defendant through

                       infringement of Kendall Hunt’s exclusive publication rights, or such

                       damages as the Court finds to be just and appropriate as provided under

                       the Copyright statutes (but no less than the statutory minimum).

       (c)     that Defendant be ordered to deliver for impoundment during the pendency of this

               action, all copies of the infringing works in its possession or under its control, and

               to deliver for destruction all infringing works in its possession or under its control,

               and to deliver for destruction all infringing copies and all plates, molds, and other

               materials for making such infringing copies;

       (d)     that Defendant pay to Kendall Hunt the costs of this action and reasonable

               attorney fees;




                                                   8

          Case 2:21-cv-01004-KEM Document 1 Filed 02/26/21 Page 8 of 9
(e)      that Defendant pay to Kendall Hunt punitive or exemplary damages in an amount

         which the court deems just to punish Defendant for its wrongful conduct; and

(f)      that Kendall Hunt have such other and further relief as the Court deems just and

         appropriate under the circumstances.

                                   JURY DEMAND

         COMES NOW Plaintiff Kendall Hunt Publishing Company and hereby demands a

trial by jury on all issues so triable herein.

                                         KENDALL HUNT PUBLISHING COMPANY,
                                         Plaintiff

                                         By        /s/ Davin C. Curtiss
                                                  Davin C. Curtiss         AT0001808


                                         By       /s/ Christopher C. Fry
                                                  Christopher C. Fry       AT0002683

                                               O’CONNOR & THOMAS, P.C.
                                               1000 Main Street
                                               Dubuque, IA 52001
                                               Telephone: 563-557-8400
                                               Facsimile: 888-391-3056
                                               E-Mail: dcurtiss@octhomaslaw.com
                                                        cfry@octhomaslaw.com

                                               ATTORNEYS FOR PLAINTIFF




                                              9

      Case 2:21-cv-01004-KEM Document 1 Filed 02/26/21 Page 9 of 9
